DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 9, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent 4,533,254) in view of Chou (U.S. Publication 2017/0259229) in further view of Derecskei (U.S. Publication 2014/0261824).
Regarding claim 1, Cook teaches a system (figure 1) comprising: a recirculation line (line going out of item 1, from item 30 to item 32 up to item 34); a mixing chamber comprising a plurality of mixing zones (item 1 can be divided into multiple zones), an inlet line coupled between the recirculation line and the mixing chamber (item 12 which is between line going from item 30 to item 34 and the mixing tank 1); at least one chemical injection port coupled to the inlet line upstream of the mixing chamber (openings through which items 2, 3, and 4 feed into item 12 are considered reading on injection ports and are upstream of item 1); a dedicated feed pump operably associated with each chemical injection port coupled to a separate chemical supply operable to pump a chemical to the corresponding chemical injection port for injection into the inlet line (pump items 9, 10, 11); and an outlet line coupled to the recirculation line (line item 33). 
Regarding claim 1, Cook is silent to a mainline flow meter operable to measure a flowrate of fluid flowing through the recirculation line the mixing chamber blade assembly and motor coupled to the mixing assembly; and an outlet line specifically coupled between the mixing chamber and the recirculation line downstream of the flowmeter. Cook is silent to the specific blade sizes of claim 2. Regarding claim 9, Cook is silent to the PLC controller. Regarding claim 10, Cook is silent to the skid mounted configuration. 
Regarding claim 1, Chou teaches a mixing chamber with a blade assembly and motor coupled to the mixing assembly (see figure 2 which shows a blade assembly with multiple blades at different heights extending off a shaft with a motor driving the blades) and an outline line coupled to the mixing chamber and the recirculation line (figure 2 shows an outlet line between the mixer chamber and a recirculation stream downstream of the mixer above the line feeding into item 22). Regarding claim 10, Chou teaches a platform for the mixing chamber (figure 2 item 20 shows a platform, which is considered capable of preventing skidding). 
Regarding claim 1, Derecskei teaches a flow meter on a recirculation line (figure 1a item 42). Regarding claim 9, Derecskei teaches a PLC controller (paragraph 80). 
It would have been obvious to one of ordinary skill in the art to modify the mixing assembly of Cook with the blade assembly of Chou in order to better control the degree of mixing. It would have been obvious to one of ordinary skill in the art to modify the invention of Cook in view of Chou with the flow meter and controller configuration of Derecskei in order to better monitor the mixing operation. Regarding claim 2, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to vary the size of the blades in order to control the amount of mixing in the tank since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 5,  Cook teaches a flow meter operable to measure a flowrate of fluid flowing through the inlet line upstream of the at least one chemical injection port (see items 13, 14, and 15).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent 4,533,254) in view of Chou (U.S. Publication 2017/0259229) in further view of Derecskei (U.S. Publication 2014/0261824) in further view of Garennes (U.S. Publication 2016/0130192).
Regarding claim 3, Cook is silent to the variable drive frequency motor. 
Regarding claim 4, the controller of Derecskei is considered capable of adjusting the flow of the material based on the characteristics of the material feeding into the mixer (paragraph 11 teaches the controller connected to any tank in the slurry and/or chemical supply apparatus). 
Regarding claim 3, Garennes teaches a mixer with a variable frequency drive to enable rotation of an agitator at varying speeds (paragraph 26 teaches variable voltage motor 208).
It would have been obvious to one of ordinary skill in the art to modify the motor of Cook in view of Chou in further view of Derecskei with the variable frequency drive of Garennes in order to better control amount of mixing taking place over time.  

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent 4,533,254) in view of Chou (U.S. Publication 2017/0259229) in further view of Derecskei (U.S. Publication 2014/0261824) in further view of Parsons (U.S. Patent 3,604,213). 
Regarding claim 6, Cook teaches pumps for materials feeding into the mixer (see items 9, 10, 11).
Regarding claim 6, Cook is silent to the pumps having variable frequency drives. Regarding claim 8, Cook is silent to the flow meter. 
Regarding claim 8, Derecskei teaches a flow meter (figure 1a item 42) which is considered capable of providing information to the controller (paragraph 80) to control the feed rates to the mixer.
Regarding claim 6, Parsons teaches the use of variable frequency drives for pumping material to a mixer (column 3 lines 6-11).
It would have been obvious to one of ordinary skill in the art to modify the pumps of Cook in view of Chou in further view of Derecskei with the variable frequency drives of Parson in order to better control the speed of materials feeding into the mixer.    
Regarding claim 7, the mixer of Cook is considered capable of feeding material based on a desired injection rate to the joint line through which material feeds into mixing tank item 1.

Claims 11, 12, 13, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent 4,533,254) in view of Derecskei (U.S. Publication 2014/0261824).
Regarding claim 11, Cook teaches a system (figure 1) comprising: recirculation line (line going out of item 1, from item 30 to item 32 up to item 34), an inlet line leading from the recirculation line into a mixing chamber (item 12 which is between line going from item 30 to item 34 and the mixing tank 1); a chemical injection port on the inlet line operable to inject a chemical into a fluid flowing through the inlet line to form a chemical infused fluid (openings through which items 2, 3, and 4 feed into item 12 are considered reading on injection ports and are upstream of item 1), wherein the mixing chamber blends the chemical infused fluid received from the inlet line (item 1 is considered reading on a mixing chamber and mixing of the materials being worked upon takes place in item 1); and wherein the blended chemical-infused fluid flows from the mixing chamber into the recirculation line (material flows from tank 1 into line 30). 
Regarding claims 11 and 12, Cook is silent to a flow meter. Regarding claims 15, 16, 17, 18, and 19, Cook is silent to a programmable logic controller. 
Regarding claim 11, Derecskei teaches a flow meter (figure 1a item 42). Regarding claim 12, the flowmeter of Derecskei (item 42) is considered capable of providing information to the controller (paragraph 80) to control the feed rates to the mixer. Regarding claims 15, 16, 17, 18, and 19 Derecskei teaches a PLC which is considered capable of monitoring the control system (paragraph 11 teaches a controller and a flow sensor, the controller is taught as a PLC in paragraph 80), control the chemical injected into fluid flowing to the mixer (paragraph 11 teaches the controller connected to any tank in the slurry and/or chemical supply apparatus), and modify the flowrate of the chemical injected to the mixer (paragraph 14 teaches flow controller in each of said pipes to control the flow rate of the three pipes wherein three or more pipes are combined into a single stream), control a speed at which the mixing chamber blends the chemical infused fluid (paragraph 14 teaches the flow controller controlling the flow rate of the material which would inherently affect how long it takes for material to blend in the mixing chamber) and operably coupled to a network enables remote monitoring and control of the system (1250 is connected to a human machine interface 1260, see paragraph 12). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Cook with the flow meter configuration of Derecskei in order to better monitor the mixing operation.
Regarding claim 13, the blender (item 1) is considered blending material based on the blending characteristics of the chemical (the type of emulsion being used to feed into item 11 would inherently have an effect on the blending operation taking place in item 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent 4,533,254) in view of Derecskei (U.S. Publication 2014/0261824) in further view of Chou (U.S. Publication 2017/0259229)
Cook is silent to the language of claim 14. 
Regarding claim 14, Chou teaches a blender blades in a mixing tank (figure 2 proximate item 20).
It would have been obvious to one of ordinary skill in the art to modify the invention of Cook in view of Derecskei with the blade assembly of Chou in order to better control the degree of mixing. Regarding the specific blade sized, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to vary the size of the blades in order to control the amount of mixing in the tank since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774